                                                               JS-6
 1
 2
 3
 4                                                      April 1, 2020

 5                                                          VPC

 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   ADAM FODREY,                   )             No. 5:18-cv-2434 SJO (SPx)
                                    )
13                    Plaintiff,    )             Hon. S. James Otero
                                    )
14   vs.                            )             [PROPOSED] ORDER
                                    )             GRANTING DEFENDANTS’
15   CITY OF RIALTO, CARLA          )             MOTION FOR JUDGMENT ON
     MCCULLOUCH, JACOB MEDINA, )                  THE PLEADINGS;
16   RORY SCALF, ROBERT             )
     MUNGUIA, NICHOLAS PARCHER )                  FINAL JUDGMENT
17   and DOES 1 through 10,         )
                                    )
18                    Defendants.   )             Date      : March 9, 2020
     ______________________________ )             Time      : 10:00 a.m.
19                                                Courtroom : 10D
20
           Defendants’ Motion for Judgment on the Pleadings came on regularly for
21
     hearing on March 9, 2020 at 10:00 a.m. before the Honorable S. James Otero. The
22
     parties appeared by and through their counsel(s) of record.
23
24
25
26
27
28
     ///
                                              1
                           ORDER GRANTING
           DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
 1        After consideration of the moving, opposing, and reply papers, any
 2   arguments of counsel, and with GOOD CAUSE SHOWING,
 3
 4   IT IS HEREBY ORDERED:
 5
 6        1.    That Defendants’ motion for judgment on the pleadings is
 7              GRANTED;
 8        2.    That Defendants Carla McCullough, Jacob Medina, Rory Scalf,
 9              Robert Munguia, Nicholas Parcher, Johnny Partida, Steven Wright
10              and J. Maltese are dismissed with prejudice;
11        3.    This matter is dismissed in its entirety without further leave to amend;
12        4.    Judgment to be entered in favor of Defendants and against Plaintiff.
13
14   IT IS SO ORDERED.
15
16
17           April 1
     DATED: ________________, 2020               ______________________________
18                                               Honorable S. James Otero
19                                               United States District Court Judge
20
21
22
23
24
25
26
27
28

                                             2
                         ORDER GRANTING
         DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
